

114 HR 6291 IH: The Indiana Dunes National Park Act
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6291IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Visclosky (for himself, Mrs. Walorski, Mr. Stutzman, Mr. Rokita, Mrs. Brooks of Indiana, Mr. Messer, Mr. Carson of Indiana, Mr. Bucshon, and Mr. Young of Indiana) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo retitle Indiana Dunes National Lakeshore as Indiana Dunes National Park, and for other purposes.
	
 1.Short titleThis Act may be cited as the The Indiana Dunes National Park Act. 2.FindingsThe Congress makes the following findings:
 (1)The Great Lakes form the largest freshwater system on Earth. Lake Michigan, by volume, is the second largest Great Lake and the only Great Lake located wholly within the United States.
 (2)The southern shore of Lake Michigan includes some of the most geologically and biologically diverse areas in the United States.
 (3)The unique features that comprise the southern shore of the Lake Michigan, also known as the Indiana Dunes, were formed over the course of 12,000 years by natural forces, including glaciers, wind, and water. Glacial melting and fluctuations in the water level resulted in the formation of as many as 7 shorelines. This process resulted in the biologically diverse beaches, sand dunes, and inter-dune wetlands that can be seen today.
 (4)Native American peoples inhabited the Indiana Dunes region for over 10,000 years, including the Miami and Potawatomi Indian tribes.
 (5)Local conservation efforts to preserve the Indiana Dunes began as early as 1899 when Henry Cowles, a botanist from the University of Chicago who is known for being one of the founders of contemporary ecological study and thought, published an article entitled Ecological Relations of the Vegetation on Sand Dunes of Lake Michigan in the Botanical Gazette, bringing international attention to the intricate ecosystems existing on the dunes.
 (6)On October 30, 1916, one month after the establishment of the National Park Service, Stephen Mather, the first Director of the National Park Service, held hearings in Chicago, Illinois, to gauge public sentiment on a Sand Dunes National Park, which would have established much of the southern shore of Lake Michigan as one of the United States first national parks.
 (7)Four hundred people attended this hearing and 42 people, including Henry Cowles, spoke in favor of the park proposal. There were no opponents. However, plans for a Sand Dunes National Park were delayed because the United States entered World War I and national focus shifted away from national parks to national defense.
 (8)Local conservation efforts to preserve the Indiana Dunes persisted after World War I and culminated in the establishment of the Indiana Dunes State Park in 1925 and the Indiana Dunes National Lakeshore in 1966, established by Public Law 89–761.
 (9)The Indiana Dunes National Lakeshore was subsequently expanded in 1976, 1980, 1986, and 1992. (10)The Indiana Dunes National Lakeshore and the adjacent Indiana Dunes State Park are comprised of over 15,000 acres of dunes, oak savannas, swamps, bogs, marshes, prairies, rivers, and forests that are currently preserved for public enjoyment. This includes 15 miles of Lake Michigan shoreline, spanning the distance from Gary, Indiana, to Michigan City, Indiana.
 (11)The Indiana Dunes National Lakeshore is one of the most biologically diverse National Park Service units, containing 2,336 unique species, including 896 animal species and 1,407 plant species.
 (12)The Indiana Dunes National Lakeshore is a cherished cultural landmark, attracting millions of visitors each year.
 (13)The Indiana Dunes National Lakeshore is an especially important feeding and resting area for migrating land and water birds, boasting 350 unique species.
 (14)Institutions such as the Dunes Learning Center attract youth and other community members to the Lakeshore and provide them with insight on the biodiversity and historical significance of the Indiana Dunes.
			3.Indiana Dunes National Lakeshore retitled as Indiana Dunes National Park
 (a)In generalPublic Law 89–761 (16 U.S.C. 460u et seq.) is amended— (1)by striking National Lakeshore each place it appears and inserting National Park; and
 (2)by striking lakeshore each place it appears and inserting Park. (b)NonapplicationThe amendment made by subsection (a)(1) shall not apply to the title of the map referred to in the first section of Public Law 89–761 (16 U.S.C. 460u).
			